 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cv-00720-JLR Document 17-1 Filed 10/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DSG LOGISTICS LLC,
Plaintiff,
¥.
ROCHA, INC,
Defendant.

 

 

 

 

CASE NO, 2:19-cv-00720 JLR-JIRC

ORDER ADOPTING REPORT AND
RECOMMENDATION

The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

record, does hereby find and ORDER:

(1) ~—- The Court adopts the Report and Recommendation.

(2) ‘Plaintiffs motion for a default judgment is granted. Judgment is hereby entered

against defendant Rocha, Inc., in the following amount:

a. Principal Amount Due:

b. Attorneys’ Fees:

c. Costs:

d. Prejudgment Interest:

e, Total Judgment Amount:

ORDER ADOPTING REPORT AND
RECOMMENDATION - 1

$41,302.00
$5,823.50
$809.00
$398.56
$48,333.06

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00720-JLR Document17-1 Filed 10/09/19 Page 2 of 2

(3) Judgment is granted in favor of plaintiff, and plaintiff is awarded its costs and
attorneys’ fees as a result of plaintiff's claim for cargo damage associated with defendant’s
allegation of failure to properly refrigerate cargo during transport. Attorney’s fees are awarded
in the amount of $5,823.50, which sum is reasonable,

(4) =‘ The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

CD OVIX

James L. Ro
United States|District Judge

J. Richard Creatura

- ‘ i =
en ar Li Te beled

Yay
Dated this 5 day of:

   

ORDER ADOPTING REPORT AND
RECOMMENDATION - 2

 

 
